EXHIBIT 10.1

 

POZEN INC.

2000 EQUITY COMPENSATION PLAN,

AS AMENDED AND RESTATED

 

The purpose of the POZEN Inc. 2000 Equity Compensation Plan, as amended and
restated (the “Plan”), is to provide (i) designated employees of POZEN Inc. (the
“Company”) and its subsidiaries, (ii) certain consultants and advisors who
perform services for the Company or its subsidiaries, and (iii) non-employee
members of the Board of Directors of the Company (the “Board”) with the
opportunity to receive grants of incentive stock options, nonqualified stock
options, stock awards, performance units and other stock-based awards. The
Company believes that the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefitting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders.

 

1. Administration

 

(a) Committee. The Plan shall be administered by a committee appointed by the
Board (the “Committee”), which may consist of two or more persons who are
“outside directors” as defined under section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), and related Treasury regulations and
“non-employee directors” as defined under Rule 16b-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). However, the Board may
ratify or approve any grants as it deems appropriate. The Committee may delegate
authority to one or more subcommittees, as it deems appropriate. To the extent
that the Board or a subcommittee administers the Plan, references in the Plan to
the “Committee” shall be deemed to refer to such Board or such subcommittee.

 

(b) Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom grants shall be made under the Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv) amend
the terms of any previously issued grant, and (v) deal with any other matters
arising under the Plan.

 

(c) Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.



--------------------------------------------------------------------------------

(d) Delegation of Authority. In addition to the delegation described in
subsection (a) and subject to applicable law, the Board or the Committee may
delegate to one or more officers of the Company the authority to designate
Employees who shall receive grants under the Plan and to determine the number of
grants to be received by such Employees. In that event, the Board or Committee
shall specify the maximum number of grants that the officers may award and the
prices (or a formula by which such prices shall be determined) at which the
grants may be made. The Board or Committee may not authorize an officer to
designate himself or herself as a recipient of a grant. To the extent that one
or more officers administers the Plan, references in the Plan to the “Committee”
shall be deemed to refer to such officers.

 

2. Grants

 

Awards under the Plan may consist of grants of incentive stock options as
described in Section 5 (“Incentive Stock Options”), nonqualified stock options
as described in Section 5 (“Nonqualified Stock Options”) (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
“Options”), stock awards as described in Section 6 (“Stock Awards”), performance
units as described in Section 7 (“Performance Units”) and other stock-based
awards as described in Section 7 (hereinafter collectively referred to as
“Grants”). All Grants shall be subject to the terms and conditions set forth
herein and to such other terms and conditions consistent with this Plan as the
Committee deems appropriate and as are specified in writing by the Committee to
the individual in a grant instrument or an amendment to the grant instrument
(the “Grant Instrument”). The Committee shall approve the form and provisions of
each Grant Instrument. Grants under a particular Section of the Plan need not be
uniform as among the grantees.

 

3. Shares Subject to the Plan

 

(a) Shares Authorized. Subject to adjustment as described below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan pursuant to all Grants is 5,500,000 shares,
and of that number, the maximum aggregate number of shares of Company Stock that
may be issued or transferred under the Plan pursuant to Grants other than
Options is 2,000,000 shares. The maximum aggregate number of shares of Company
Stock that shall be subject to Grants made under the Plan to any individual
during any calendar year shall be 1,000,000 shares, subject to adjustment as
described below. The shares may be authorized but unissued shares of Company
Stock or reacquired shares of Company Stock, including shares purchased by the
Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised or if any Stock Awards,
Performance Units or other stock-based awards are forfeited or otherwise
terminate, the shares subject to such Grants shall again be available for
purposes of the Plan.

 

-2-



--------------------------------------------------------------------------------

(b) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per share or the applicable market value of such Grants may
be appropriately adjusted by the Committee to reflect any increase or decrease
in the number of, or change in the kind or value of, issued shares of Company
Stock to preclude, to the extent practicable, the enlargement or dilution of
rights and benefits under such Grants; provided, however, that any fractional
shares resulting from such adjustment shall be eliminated. Any adjustments
determined by the Committee shall be final, binding and conclusive.

 

4. Eligibility for Participation

 

(a) Eligible Persons. All employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers or members of the Board, and
members of the Board who are not Employees (“Non-Employee Directors”) shall be
eligible to participate in the Plan. Consultants and advisors who perform
services for the Company or any of its subsidiaries (“Key Advisors”) shall be
eligible to participate in the Plan if the Key Advisors render bona fide
services to the Company or its subsidiaries, the services are not in connection
with the offer and sale of securities in a capital-raising transaction, and the
Key Advisors do not directly or indirectly promote or maintain a market for the
Company’s securities.

 

(b) Selection of Grantees. The Committee shall select the Employees,
Non-Employee Directors and Key Advisors to receive Grants and shall determine
the number of shares of Company Stock subject to a particular Grant in such
manner as the Committee determines. Employees, Key Advisors and Non-Employee
Directors who receive Grants under this Plan shall hereinafter be referred to as
“Grantees”.

 

5. Granting of Options

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.

 

-3-



--------------------------------------------------------------------------------

(b) Type of Option and Price.

 

(i) The Committee may grant Incentive Stock Options that are intended to qualify
as “incentive stock options” within the meaning of section 422 of the Code or
Nonqualified Stock Options that are not intended so to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. Incentive Stock
Options may be granted only to Employees. Nonqualified Stock Options may be
granted to Employees, Non-Employee Directors and Key Advisors.

 

(ii) The purchase price (the “Exercise Price”) of Company Stock subject to an
Option shall be determined by the Committee and may be equal to or greater than
the Fair Market Value (as defined below) of a share of Company Stock on the date
the Option is granted; provided, however, that an Incentive Stock Option may not
be granted to an Employee who, at the time of grant, owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary of the Company, unless the Exercise
Price per share is not less than 110% of the Fair Market Value of Company Stock
on the date of grant.

 

(iii) If the Company Stock is publicly traded, then the Fair Market Value per
share shall be determined as follows: (x) if the principal trading market for
the Company Stock is a national securities exchange or the Nasdaq National
Market, the last reported sale price thereof on the relevant date or (if there
were no trades on that date) the latest preceding date upon which a sale was
reported, or (y) if the Company Stock is not principally traded on such exchange
or market, the mean between the last reported “bid” and “asked” prices of
Company Stock on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc. or as
reported in a customary financial reporting service, as applicable and as the
Committee determines. If the Company Stock is not publicly traded or, if
publicly traded, is not subject to reported transactions or “bid” or “asked”
quotations as set forth above, the Fair Market Value per share shall be as
determined by the Committee.

 

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company, or any parent or subsidiary of the Company,
may not have a term that exceeds five years from the date of grant.

 

(d) Exercisability of Options.

 

(i) Options shall become exercisable in accordance with such terms and
conditions, consistent with the Plan, as may be determined by the Committee and
specified in the Grant Instrument. The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

 

-4-



--------------------------------------------------------------------------------

(ii) The Committee may provide in a Grant Instrument that the Grantee may elect
to exercise part or all of an Option before it otherwise has become exercisable.
Any shares so purchased shall be restricted shares and shall be subject to a
repurchase right in favor of the Company during a specified restriction period,
with the repurchase price equal to the lesser of the Exercise Price or the Fair
Market Value per share of Company Stock at the time of repurchase, or such other
restrictions as the Committee deems appropriate.

 

(e) Termination of Employment, Disability or Death.

 

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by, or providing service to, the Company as an Employee, Key Advisor
or member of the Board. In the event that a Grantee ceases to be employed by, or
provide service to, the Company for any reason other than Disability (as defined
below), death, or termination for Cause (as defined below), any Option which is
otherwise exercisable by the Grantee shall terminate unless exercised within 90
days after the date on which the Grantee ceases to be employed by, or provide
service to, the Company (or within such other period of time as may be specified
by the Committee), but in any event no later than the date of expiration of the
Option term. Except as otherwise provided by the Committee, any of the Grantee’s
Options that are not otherwise exercisable as of the date on which the Grantee
ceases to be employed by, or provide service to, the Company shall terminate as
of such date.

 

(ii) In the event the Grantee ceases to be employed by, or provide service to,
the Company on account of a termination for Cause by the Company, any Option
held by the Grantee shall terminate as of the date the Grantee ceases to be
employed by, or provide service to, the Company. In addition, notwithstanding
any other provisions of this Section 5, if the Committee determines that the
Grantee has engaged in conduct that constitutes Cause at any time while the
Grantee is employed by, or providing service to, the Company or after the
Grantee’s termination of employment or service, any Option held by the Grantee
shall immediately terminate and the Grantee shall automatically forfeit all
shares underlying any exercised portion of an Option for which the Company has
not yet delivered the share certificates, upon refund by the Company of the
Exercise Price paid by the Grantee for such shares. Upon any exercise of an
Option, the Company may withhold delivery of share certificates pending
resolution of an inquiry that could lead to a finding resulting in a forfeiture.

 

(iii) In the event the Grantee ceases to be employed by, or provide service to,
the Company because the Grantee is Disabled, any Option which is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by, or provide service
to, the Company (or within such other period of time as may be specified by the
Committee), but in any event no later than the date of expiration of the Option
term. Except as otherwise provided by the Committee, any of the Grantee’s
Options which are not otherwise exercisable as of the date on which the Grantee
ceases to be employed by, or provide service to, the Company shall terminate as
of such date.

 

-5-



--------------------------------------------------------------------------------

(iv) If the Grantee dies while employed by, or providing service to, the Company
or within 90 days after the date on which the Grantee ceases to be employed or
provide service on account of a termination specified in Section 5(e)(i) above
(or within such other period of time as may be specified by the Committee), any
Option that is otherwise exercisable by the Grantee shall terminate unless
exercised within one year after the date on which the Grantee ceases to be
employed by, or provide service to, the Company (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Except as otherwise provided by the
Committee, any of the Grantee’s Options that are not otherwise exercisable as of
the date on which the Grantee ceases to be employed by, or provide service to,
the Company shall terminate as of such date.

 

(v) For purposes of this Section 5(e), and Sections 6 and 7:

 

(A) The term “Company” shall mean the Company and its parent and subsidiary
corporations or other entities, as determined by the Committee.

 

(B) “Employed by, or provide service to, the Company” shall mean employment or
service as an Employee, Key Advisor or member of the Board (so that, for
purposes of exercising Options and satisfying conditions with respect to Stock
Awards, Performance Units and other stock-based grants, a Grantee shall not be
considered to have terminated employment or service until the Grantee ceases to
be an Employee, Key Advisor and member of the Board), unless the Committee
determines otherwise.

 

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code or the Grantee becomes entitled to receive
long-term disability benefits under the Company’s long-term disability plan.

 

(D) “Cause” shall mean, except to the extent specified otherwise by the
Committee, a finding by the Committee that the Grantee (i) has breached his or
her employment or service contract with the Company, (ii) has engaged in
disloyalty to the Company, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty in the course of his or her
employment or service, (iii) has disclosed trade secrets or confidential
information of the Company to persons not entitled to receive such information,
(iv) has breached any written confidentiality, non-competition or
non-solicitation agreement with the Company, or (v) has engaged in such other
behavior detrimental to the interests of the Company as the Committee
determines.

 

(f) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering an irrevocable notice of
exercise to the Company. The Grantee shall pay the Exercise Price for an Option
as specified by the Committee (w) in cash, (x) with the approval of the
Committee, by delivering shares of Company Stock owned by the Grantee (including
Company Stock acquired in connection with the exercise of an Option, subject to
such restrictions as the Committee deems appropriate) and having a Fair Market
Value

 

-6-



--------------------------------------------------------------------------------

on the date of exercise equal to the Exercise Price or by attestation (on a form
prescribed by the Committee) to ownership of shares of Company Stock having a
Fair Market Value on the date of exercise equal to the Exercise Price, or (y) by
such other method as the Committee may approve. Shares of Company Stock used to
exercise an Option shall have been held by the Grantee for the requisite period
of time to avoid adverse accounting consequences to the Company with respect to
the Option. The Grantee shall pay the Exercise Price and the amount of any
withholding tax due prior to the issuance of the shares of Company Stock
issuable upon such exercise.

 

(g) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code).

 

6. Stock Awards

 

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

 

(a) General Requirements. Shares of Company Stock issued or transferred pursuant
to Stock Awards may be issued or transferred for consideration or for no
consideration, and subject to restrictions or no restrictions, as determined by
the Committee. The Committee may, but shall not be required to, establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate,
including, without limitation, restrictions based upon the achievement of
specific performance goals. The period of time during which the Stock Awards
will remain subject to restrictions will be designated in the Grant Instrument
as the “Restriction Period.”

 

(b) Number of Shares. The Committee shall determine the number of shares of
Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

 

(c) Requirement of Employment or Service. If the Grantee ceases to be employed
by, or provide service to, the Company (as defined in Section 5(e)) during a
period designated in the Grant Instrument as the Restriction Period, or if other
specified conditions are not met, the Stock Award shall terminate as to all
shares covered by the Grant as to which the restrictions have not lapsed, and
those shares of Company Stock must be immediately returned to the Company. The
Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

 

-7-



--------------------------------------------------------------------------------

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of a Stock Award except to a Successor Grantee
under Section 11(a). Each certificate for a share of a Stock Award shall contain
a legend giving appropriate notice of the restrictions in the Grant. The Grantee
shall be entitled to have the legend removed from the stock certificate covering
the shares subject to restrictions when all restrictions on such shares have
lapsed. The Committee may determine that the Company will not issue certificates
for Stock Awards until all restrictions on such shares have lapsed, or that the
Company will retain possession of certificates for shares of Stock Awards until
all restrictions on such shares have lapsed.

 

(e) Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period, the Grantee shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares, subject to any restrictions deemed appropriate by the
Committee, including, without limitation, the achievement of specific
performance goals.

 

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions imposed by the Committee. The Committee may determine, as to any
or all Stock Awards, that the restrictions shall lapse without regard to any
Restriction Period.

 

7. Performance Units and Other Stock-Based Awards

 

(a) Performance Units. The Committee may grant performance units (“Performance
Units”) to an Employee, Non-Employee Director or Key Advisor. Each Performance
Unit shall represent the right of the Grantee to receive an amount based on the
value of the Performance Unit, if performance goals established by the Committee
are met. The value of a Performance Unit shall equal the Fair Market Value of a
share of Company Stock. The Committee shall determine the number of Performance
Units to be granted and the requirements applicable to such Units.

 

(b) Performance Period and Performance Goals. When Performance Units are
granted, the Committee shall establish the performance period during which
performance shall be measured (the “Performance Period”), performance goals
applicable to the Units (“Performance Goals”) and such other conditions of the
Grant as the Committee deems appropriate. Performance Goals may relate to the
financial performance of the Company or its operating units, the performance of
Company Stock, individual performance, or such other criteria as the Committee
deems appropriate.

 

(c) Payment with respect to Performance Units. At the end of each Performance
Period, the Committee shall determine to what extent the Performance Goals and
other conditions of the Performance Units are met, the value of the Performance
Units (if applicable), and the amount, if any, to be paid with respect to the
Performance Units. Payments with respect to

 

-8-



--------------------------------------------------------------------------------

Performance Units shall be made partly in cash, in Company Stock, or in a
combination of the two, as determined by the Committee, provided that the cash
portion does not exceed 50% of the amount to be distributed.

 

(d) Requirement of Employment or Service. If the Grantee ceases to be employed
by, or provide service to, the Company (as defined in Section 5(e)) during a
Performance Period, or if other conditions established by the Committee are not
met, the Grantee’s Performance Units shall be forfeited. The Committee may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate.

 

(e) Other Stock-Based Awards. The Committee may grant other stock-based awards
to an Employee, Non-Employee Director or Key Advisor, with such terms and
conditions and in such amounts as the Committee determines.

 

8. Qualified Performance-Based Compensation.

 

(a) Designation as Qualified Performance-Based Compensation. The Committee may
determine that Performance Units, Stock Awards or other stock-based awards
granted to an Employee shall be considered “qualified performance-based
compensation” under Section 162(m) of the Code. The provisions of this Section 8
shall apply to Grants of Performance Units, Stock Awards and other stock-based
awards that are to be considered “qualified performance-based compensation”
under section 162(m) of the Code.

 

(b) Performance Goals. When Performance Units, Stock Awards or other stock-based
awards that are to be considered “qualified performance-based compensation” are
granted, the Committee shall establish in writing (i) the objective performance
goals that must be met, (ii) the Performance Period during which the performance
goals must be met, (iii) the threshold, target and maximum amounts that may be
paid if the performance goals are met, and (iv) any other conditions that the
Committee deems appropriate and consistent with the Plan and section 162(m) of
the Code. The performance goals may relate to the Employee’s business unit or
the performance of the Company and its subsidiaries as a whole, or any
combination of the foregoing. The Committee shall use objectively determinable
performance goals based on one or more of the following criteria: stock price,
earnings per share, net earnings, operating earnings, return on assets,
stockholder return, return on equity, growth in assets, unit volume, sales,
market share, scientific goals, pre-clinical or clinical goals, regulatory
approvals, or strategic business criteria consisting of one or more objectives
based on meeting specified revenue goals, market penetration goals, geographic
business expansion goals, cost targets, goals relating to acquisitions or
divestitures, or strategic partnerships.

 

(c) Establishment of Goals. The Committee shall establish the performance goals
in writing either before the beginning of the Performance Period or during a
period ending no later than the earlier of (i) 90 days after the beginning of
the Performance Period or (ii) the date on which 25% of the Performance Period
has been completed, or such other date as may be required

 

-9-



--------------------------------------------------------------------------------

or permitted under applicable regulations under section 162(m) of the Code. The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met. The Committee shall not have discretion to increase the
amount of compensation that is payable upon achievement of the designated
performance goals.

 

(d) Maximum Payment. Performance Units, Stock Awards and other stock-based
awards under this Section 8 may be granted to an Employee with respect to not
more than 1,000,000 shares of Company Stock for each year during a Performance
Period.

 

(e) Announcement of Grants. The Committee shall certify and announce the results
for each Performance Period to all Grantees immediately following the
announcement of the Company’s financial results for the Performance Period. If
and to the extent that the Committee does not certify that the performance goals
have been met, the grants of Stock Awards, Performance Units or other
stock-based awards for the Performance Period shall be forfeited or shall not be
made, as applicable.

 

(f) Death, Disability or Other Circumstances. The Committee may provide that
Performance Units or other stock-based awards shall be payable or restrictions
on Stock Awards shall lapse, in whole or in part, in the event of the Grantee’s
death or Disability (as defined in Section 5(e) above) during the Performance
Period, or under other circumstances consistent with the regulations and rulings
under section 162(m).

 

9. Deferrals

 

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of shares that would otherwise be due to such Grantee in
connection with any Option, the lapse or waiver of restrictions applicable to
Stock Awards, or the satisfaction of any requirements or objectives with respect
to Performance Units or other stock-based awards. If any such deferral election
is permitted or required, the Committee shall, in its sole discretion, establish
rules and procedures for such deferrals.

 

10. Withholding of Taxes

 

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company shall have the right to deduct from all Grants paid in
cash, or from other wages paid to the Grantee, any federal, state or local taxes
required by law to be withheld with respect to such Grants. In the case of
Grants paid in Company Stock, the Company may require that the Grantee or other
person receiving or exercising Grants pay to the Company the amount of any
federal, state or local taxes that the Company is required to withhold with
respect to such Grants, or the Company may deduct from other wages paid by the
Company the amount of any withholding taxes due with respect to such Grants.

 

-10-



--------------------------------------------------------------------------------

(b) Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Company’s income tax withholding obligation with respect to
Grants paid in Company Stock by having shares withheld up to an amount that does
not exceed the Grantee’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities. The election must be in a
form and manner prescribed by the Committee and may be subject to the prior
approval of the Committee.

 

11. Transferability of Grants

 

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except by will or by the laws of descent and distribution
or, with respect to Grants other than Incentive Stock Options, if permitted in
any specific case by the Committee, pursuant to a domestic relations order. When
a Grantee dies, the personal representative or other person entitled to succeed
to the rights of the Grantee (“Successor Grantee”) may exercise such rights. A
Successor Grantee must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Grantee’s will or under the applicable laws
of descent and distribution.

 

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Committee may
determine; provided that the Grantee receives no consideration for the transfer
of an Option and the transferred Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before the
transfer.

 

12. Change of Control of the Company

 

As used herein, a “Change of Control” shall be deemed to have occurred if:

 

(a) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) (other than the Company or any trustee or fiduciary holding
securities under an employee benefit plan of the Company) becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the voting
power of the then outstanding securities of the Company; provided that a Change
of Control shall not be deemed to occur as a result of a transaction in which
the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or

 

-11-



--------------------------------------------------------------------------------

(b) Consummation of (i) a merger or consolidation of the Company with another
corporation where the stockholders of the Company, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to more than 50% of all
votes to which all stockholders of the surviving corporation would be entitled
in the election of directors (without consideration of the rights of any class
of stock to elect directors by a separate class vote), (ii) a sale or other
disposition of all or substantially all of the assets of the Company, or (iii) a
liquidation or dissolution of the Company.

 

13. Consequences of a Change of Control

 

(a) Notice and Acceleration. Upon a Change of Control, unless the Committee
determines otherwise, (i) the Company shall provide each Grantee with
outstanding Grants written notice of such Change of Control, (ii) all
outstanding Options shall automatically accelerate and become fully exercisable,
(iii) restrictions and conditions on all outstanding Stock Awards shall
immediately lapse, (iv) all Performance Units shall be paid at their target
value, or in such other amounts as the Committee may determine, and (v) all
other stock-based awards shall become fully exercisable, vested or payable in
full, as the case may be.

 

(b) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options that are not
exercised shall be assumed by, or replaced with comparable options or rights by,
the surviving corporation (or a parent of the surviving corporation), and other
outstanding Grants shall be converted to similar grants of the surviving
corporation (or a parent of the surviving corporation).

 

(c) Other Alternatives. Notwithstanding the foregoing, in the event of a Change
of Control, the Committee may take one or both of the following actions with
respect to any or all outstanding Options: the Committee may, (i) under such
terms as the Compensation Committee may determine, require that Grantees
surrender their outstanding Options in exchange for a payment or payments by the
Company, in cash or Company Stock, as determined by the Committee, in an amount
equal to the amount by which the then Fair Market Value of the shares of Company
Stock subject to the Grantee’s unexercised Options exceeds the Exercise Price of
the Options, or (ii) after giving Grantees an opportunity to exercise their
outstanding Options, terminate any or all unexercised Options at such time as
the Committee deems appropriate. With respect to Grantees holding Performance
Units and other stock-based awards, the Committee may determine that such
Grantees shall receive a payment or payments in settlement of such Grants, in
such form and amount and under such terms as shall be determined by the
Committee. Such surrender, termination or settlement shall take place as of the
date of the Change of Control or such other date as the Committee may specify.

 

-12-



--------------------------------------------------------------------------------

14. Requirements for Issuance or Transfer of Shares

 

(a) Limitations on Issuance or Transfer of Shares. No Company Stock shall be
issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Grantee
hereunder on such Grantee’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.

 

(b) Lock-Up Period. If so requested by the Company or any representative of the
underwriters (the “Managing Underwriter”) in connection with any underwritten
offering of securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), a Grantee (including any successors or assigns)
shall not sell or otherwise transfer any shares or other securities of the
Company during the 30-day period preceding and the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act for such underwriting (or such shorter period as may be requested
by the Managing Underwriter and agreed to by the Company) (the “Market Standoff
Period”). The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period.

 

15. Amendment and Termination of the Plan

 

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without stockholder approval if
(i) such approval is required in order for Incentive Stock Options granted or to
be granted under the Plan to meet the requirements of section 422 of the Code,
(ii) such approval is required in order to exempt compensation under the Plan
from the deduction limit under section 162(m) of the Code, or (iii) such
approval is required by applicable stock exchange requirements.

 

(b) Stockholder Approval for “Qualified Performance-Based Compensation.” If
Performance Units, Stock Awards or other stock-based awards are granted as
“qualified performance-based compensation” under Section 8 above, the Plan must
be reapproved by the stockholders no later than the first stockholders meeting
that occurs in the fifth year following the year in which the stockholders
previously approved the provisions of Section 8, if required by section 162(m)
of the Code or the regulations thereunder.

 

-13-



--------------------------------------------------------------------------------

(c) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders.

 

(d) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Committee acts
under Section 21(c). The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant. Whether or not
the Plan has terminated, an outstanding Grant may be terminated or amended under
Section 21(c) or may be amended by agreement of the Company and the Grantee
consistent with the Plan.

 

(e) No Repricing Without Stockholder Approval. Notwithstanding anything in the
Plan to the contrary, the Committee may not reprice Options, nor may the Board
amend the Plan to permit repricing of Options, unless the stockholders of the
Company provide prior approval for such repricing. The term “repricing” shall
have the meaning given that term for purposes of the Nasdaq (or other applicable
stock exchange) rules applicable to stockholder approval of equity compensation
plans.

 

(f) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

16. Funding of the Plan

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

 

17. Rights of Participants

 

Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder shall be construed as
giving any individual any rights to be retained by or in the employ of the
Company or any other employment rights.

 

18. No Fractional Shares

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

-14-



--------------------------------------------------------------------------------

19. Headings

 

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

 

20. Effective Date of the Plan.

 

The Plan (as amended and restated herein) shall be effective as of the date on
which it is approved by the stockholders of the Company.

 

21. Miscellaneous

 

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option or stock awards grant made by such
corporation. The terms and conditions of the substitute grants may vary from the
terms and conditions required by the Plan and from those of the substituted
stock incentives. The Committee shall prescribe the provisions of the substitute
grants.

 

(b) Employees Subject to Taxation Outside the United States. With respect to
Grantees who are subject to taxation in countries other than the United States,
the Committee may make Grants on such terms and conditions as the Committee
deems appropriate to comply with the laws of the applicable countries, and the
Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

 

(c) Compliance with Law. The Plan, the exercise of Options and the obligations
of the Company to issue or transfer shares of Company Stock under Grants shall
be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with all applicable provisions of Rule 16b-3
or its successors under the Exchange Act. In addition, it is the intent of the
Company that the Plan and applicable Grants under the Plan comply with the
applicable provisions of section 162(m) of the Code and section 422 of the Code.
To the extent that any legal requirement of section 16 of the Exchange Act or
section 162(m) or 422 of the Code as set forth in the Plan

 

-15-



--------------------------------------------------------------------------------

ceases to be required under section 16 of the Exchange Act or section 162(m) or
422 of the Code, that Plan provision shall cease to apply. The Committee may
revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Committee may
also adopt rules regarding the withholding of taxes on payments to Grantees. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.

 

(d) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

 

-16-